Exhibit 99.1 PERION NETWORK LTD. AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 IN U.S. DOLLARS INDEX Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2013 and 2014 F-2 Consolidated Statements of Income for the Years Ended December 31, 2012, 2013 and 2014 F-3 Consolidated Statements of Comprehensive Income for the Years Ended December 31, 2012, 2013 and 2014 F-4 Statements of Changes in Shareholders' Equity for the Years Ended December 31, 2012, 2013 and 2014 F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012, 2013 and 2014 F-6 Notes to the Consolidated Financial Statements F-8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS AND BOARD OF DIRECTORS OF PERION NETWORK LTD. We have audited the accompanying consolidated balance sheets of Perion Network Ltd. ("the Company") and its subsidiaries as of December31, 2013 and 2014, and the related consolidated statements of income, comprehensive income, changes in shareholders' equity and cash flows for each of the three years in the period ended December31, 2014. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries as of December 31, 2013 and 2014, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2014, in conformity with U.S. generally accepted accounting principles. /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER April 6, 2015 A Member of Ernst & Young Global F-1 PERION NETWORK LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) December 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Restricted cash - Short-term bank deposits - Accounts receivable (net of allowance of $1,035 in 2014) - Prepaid expenses and other current assets Total Current Assets Property and equipment, net Intangible assets, net - Goodwill Other assets - Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable (includes $12,823 payable to Perion Network Ltd. at December 31, 2013) $ $ Accrued expenses and other liabilities Current maturities of long-term debt - Deferred revenues Payment obligation related to acquisitions - Total Current Liabilities Long-Term Liabilities: Convertible debt - Payment obligation related to acquisitions - Other long-term liabilities - Total Liabilities Commitments and Contingencies Shareholders' Equity: Ordinary shares of ILS 0.01 par value - Authorized: 120,000,000 shares; Issued: 55,099,601 and 69,548,450 shares at December 31, 2013 and 2014, respectively; Outstanding: 54,753,582 and 69,202,431 shares at December 31, 2013 and 2014, respectively Additional paid-in capital Treasury shares at cost (346,019 shares at December 31, 2013 and 2014) ) ) Retained earnings - Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F-2 PERION NETWORK LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME U.S. dollars in thousands (except share and per share data) Year ended December 31 Revenues: Search $ $ $ Advertising and other Total Revenues Costs and Expenses: Cost of revenues Customer acquisition costs Research and development Selling and marketing General and administrative Impairment and restructuring charges - - Total Costs and Expenses Income from Operations Financial income (expense), net ) Income before Taxes on Income Taxes on income Net Income from Continuing Operations Net loss from discontinued operations ) ) - Net Income $ $ $ Net Earnings (Loss) per Share - Basic: Continuing operations $ $ $ Discontinued operations $ ) $ ) $
